Eckert, J. Claimant, Maude Deans is the widow of Charles J. Deans, deceased, a former police officer of the Illinois State Police. On August 8, 1944, while riding a motorcycle on Illinos Highway No. 14, near the village of Christopher, Franklin County, Illinois, the deceased apparently lost control of his _ motorcycle which turned abruptly off the pavement, and rolled down an embankment. Deans was thrown from the motorcycle and sustained a fractured skull, from which he died almost immediately. Claimant, as the widow of the deceased officer, seeks an award under the provisions of the Workmen’s Compensation Act in the amount of $4,700. At the time of the accident, which resulted in the death of Charles J. Deans, the employer and employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of decedent’s employment. Decedent was first employed by the respondent on January 1st, 1944. Persons of the same class, and in the same employment, earned $185.00 per month during the year immediately preceding the death. Under Section 10(c) of the Workmen’s Compensation Act, compensation must be computed on the basis of an annual wage of $2,220.00, making decedent’s average weekly wage $42.69, and his compensation rate the maximum of $15.00 per week, plus 17%1/2, or $17.63 per week. The decedent had no children under sixteen years of age dependent upon him for support at the time of his death. Claimant is therefore entitled to an award under Section 7(a) of the Workmen’s Compensation Act in the amount of $4,000.00. The death having occurred as a result of an injury sustained after July 1st, 1943, this amount must be increased 171/2% or $700.00. Award is therefore made in favor of the claimant, Maude Deans, in the amount of $4,700.00 to be paid to her as follows : $1,002.40 which has accrued and is payable forthwith; $3,697.60 is payable in weekly installments of $17.63 per week, beginning September 11th, 1945, for ,a period of 209 weeks, with an additional final payment of $12.93. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary. ■This award is subject to the approval of the Governor as provided in Section 3. of “An Act concerning the payment of compensation awards to State employees.”